Ferguson, Judge
(dissenting):
I dissent.
In United States v Lincoln, 17 USCMA 330, 334, 38 CMR 128 (1967), a majority of this Court held:
“. . . In the privacy of an individual’s home, retreat is not a factor to be considered by the court in connection with self-defense. See United States v Adams, 5 USCMA 563, 18 CMR 187 [1955]. It is only when the accused is not at ‘home’ that retreat becomes relevant. United States v Smith, 13 USCMA 471, 33 CMR 3 [1963].” [Emphasis supplied.]
The only difference between this case and Lincoln, insofar as the issue under consideration is concerned, is the fact that in Lincoln only the accused was at “ ‘home’ ” (in his own barracks) and the victim of the homicide was domiciled elsewhere. In this case, both Yabut and the victim, McCarthy, shared a berthing compartment. To refer, as do my brothers, to the above-quoted statement from Lincoln as dictum, is to misunderstand the purpose of the holding.
*398Lincoln was charged with unpremeditated murder and found guilty of involuntary manslaughter. Because the record of trial failed to reflect that Lincoln had been warned of his rights in accordance with the requirements of Miranda v Arizona, 384 US 436, 16 L Ed 2d 694, 86 S Ct 1602 (1966), and United States v Tempia, 16 USCMA 629, 37 CMR 249 (1967), this Court held that it was prejudicial error to attempt to impeach his trial testimony by use of the unwarned pretrial statements he had made to criminal investigators. Inasmuch as a rehearing was in order, it was necessary, for the purpose of giving guidance, to resolve other questions which appeared in the record of trial. One of these issues concerned the reference which was made to consideration of his failure to retreat as a factor in determining whether his resort to deadly force was necessary, although the evidence demonstrated that the accused was in the area of his own bed — his military home. As noted above, we held that retreat is not a factor to be considered by the court in connection with self-defense when the accused is in his own home.
This view is well supported by the law in other jurisdictions, even in those cases where, as here, both 'parties are in their own home. In People v McGrandy, 9 Mich App 187, 156 NW2d 48, 26 ALR3d 1292 (1967), the Michigan Court of Appeals, Division 3, in a unanimous opinion, held that the rule with regard to self-defense that a person was not obliged to retreat if assaulted in his own dwelling applied in that case notwithstanding that the defendant and her husband shared the same living quarters. Mrs. Mc-Grandy’s conviction for killing her husband was reversed and remanded for a new trial because the trial judge refused to give a defense requested instruction that a person is not obliged to retreat from his dwelling. The court, at pages 49 and 50, reasoned as follows:
“The general rule in cases where self-defense is asserted is that the defendant must do ‘all which is reasonably in his power to avoid the necessity of extreme resistance, by retreating where retreat is safe.’ Pond v People (1860), 8 Mich 150, 176. The Pond case, supra, page 177, also recognized an exception to this rule:
‘A man is not however, obliged to retreat if assaulted in his dwelling, but may use such means as are absolutely necessary to repel the assailant from his house, or to prevent his forcible entry, even to the taking of life.’
“There is a split of authority throughout the country in the applicability of this exception when the assailant and the assailed share the same living quarters where the alleged attack occurred. Justice Cardozo in People v Tomlins (1914), 213 NY 240, 107 NE 496 reasoned:
‘It is not now and never has been the law that a man assailed in his own dwelling is bound to retreat. If assailed there, he may stand his ground and resist the attack. He is under no duty to take to the fields and the highways, a fugitive from his own home. . . . The rule is the
same whether the attack proceeds from some other occupant or from an intruder. It was so adjudged in Jones v State (1884), 76 Ala 8, 14. “Why,” it was there inquired, “should one retreat from his own house, when assailed by a partner or cotenant, any more than when assailed by a stranger who is lawfully upon the premises? Whither shall he flee, and how far, and when may he be permitted to return?”’
Also, see Watts v State (1912), 177 Ala 24, 59 So 270; State v Leeper (1924), 199 Iowa 432, 200 NW 732; State v Phillips (1936), 8 W. W. Harr. 24, 38 Del 24, 187 A 721; and State v Grantham (1953), 224 SC 41, 77 SE2d 291.
“In People v Stallworth, supra, the defendant killed her husband by stabbing him when the deceased at*399tempted to put her out of the home forcibly. The Court quoted from the Pond case, supra:
a man is not . . . to retreat if assaulted (own) dwelling.” ’ w. O 0 £ 5. g Z/2 Qj
The court continued:
‘If the testimony of Mrs. Stall-worth at the trial which bore directly on the fatal episode were to be accepted at face value, it would appear to meet the tests of self-defense spelled out above.’
“In our opinion the Stallworth case, supra, aligns Michigan jurisprudential thinking with the above cited authorities.
“The failure to give defendant’s requested instruction resulted in prejudicial error. Defendant’s other assignments of error are without merit or do not require consideration because of our disposition of the case.
“Reversed and remanded for new trial.”
The doctrine espoused m People v McGrandy, supra, is thoroughly discussed and annotated at 26 ALR3d 1296-1307, Homicide — Duty to Retreat. See particularly cases cited in § 5, “View that assailed has no duty to retreat,” page 1301. In 40 Am Jur 2d, Homicide, § 167, page 454, the following is noted:
“In some jurisdictions the general principle that one is not bound to retreat when attacked in his own home or dwelling is subject to exception when the attack is committed by an assailant who is not an intruder but is himself entitled to be upon the premises, in which case the accused must retreat if practicable before he may kill in self-defense. Other courts, however, do not recognize this exception, and hold that one attacked without fault in his own home need not retreat even though the assailant is also an occupant of the home.”
The law in this jurisdiction, military justice, is clear — “In the privacy of an individual’s home, retreat is not a factor to be considered by the court in connection with self-defense.” United States v Lincoln, supra, at page 334. The doctrine of stare decisis requires that we follow the law as announced in Lincoln or expressly overrule it.
The doctrine of retreat was exhaustively considered in United States v Smith, 13 USCMA 471, 33 CMR 3 (1963). In a unanimous opinion we held, at page 479:
“From the foregoing, it should be apparent that the doctrine of ‘retreat to the wall’ has no place in self-defense instructions. Especially, after Adams, it should be clear that the Supreme Court’s decision in the Brown case [256 US 335, 65 L Ed 961, 41 S Ct 501 (1921)] states the appropriate rule. There is no categorical requirement of retreat. Rather, the opportunity to do so safely is only a single factor, to be considered by the triers of fact together with all the circumstances in evaluating the issue of self-defense.”
The Court had, long before Smith, adopted the rule that “when the accused retired to his own tent, he retreated as far as the law demands.” United States v Adams, 5 USCMA 563, 570, 18 CMR 187 (1955). When there is no requirement to retreat — being in one's own home — the opportunity to retreat is no longer a factor to be considered. United States v Lincoln, supra.
State v McPhersen, 114 Minn 498, 131 NW 645 (1911), is directly in point. In that case the defendant and the victim occupied the same bunk room aboard ship. Following an altercation between them while ashore, they both returned to the boat. The deceased went to the bunk room and, after eating, the accused followed and went into the room and to his bunk. The only evidence of what followed came from the accused, who claimed that he was attacked and shot the victim in self-defense. Because the jury was instructed that it could consider whether the open bunk room door fur*400nished an opportunity for the accused to retreat rather than to resort to killing1, the Supreme Court of Minnesota reversed the conviction and remanded the case for a new trial.
This interpretation conforms to the rationale behind the retreat rule, that a man has retreated to his safest haven when he is in his own home and need not consider further retreat. United States v Adams, United States v Smith, and United States v Lincoln, all supra. The same principle applies regardless of who attacks him, as ably expressed in State v Phillips, 38 Del 24, 187 Atl 721-722 (1936):
“We can see no more reason why one should retreat from his own house when attacked by a co-tenant or joint occupant than when attacked by a trespasser or intruder. If the house is the home of the person attacked it is his natural place of refuge, and if he is required to retreat therefrom or to flee when attacked by another occupant, the question arises at once, Where shall he flee, and how far shall he flee, and when may he be permitted to return? If he is a lawful occupant, he has the right to remain in the house, and that right is not lessened or destroyed by the fact that he enjoys his right in common with another or with others. So where a person lawfully makes his home in a house, having the status of a lawful occupant, and is violently attacked by another occupant, in circumstances showing an imminence of death or of great bodily harm, he is no more obliged to retreat or flee from the house than in the case where one in his own house is attacked by an intruder. See Jones v State, 76 Ala 8; Note, 47 ALR 421; People v Tomlins, 213 NY 240, 107 NE 496, Ann Cas 1916C, 916; Watts v State, 177 Ala 24, 59 So 270; 30 CJ 72.” [Emphasis supplied.]
The instructions in this case are, at the very least, contradictory on a ma-tera) Rsue. In pertinent part, the law officer instructed:
“You are advised that a person is not required to retreat where, being without fault and provoking the assault upon himself, he is at a place where he has a right to be. You are further advised that a sailor’s bunk aboard ship is his home and if he is assaulted and improperly ejected therefrom by a shipmate he is under no duty to remain away from his bunk, but has a right to return thereto at will. However, the evidence tending to show that the accused had an opportunity to retreat safely should be considered by you, together with all of the other circumstances, in deciding the issue of self-defense.” [Emphasis supplied.]
The contradiction is obvious. If one ejected from his home is under no duty to remain away but has a right to return thereto at will, how can it be said that having returned, the opportunity to retreat is a factor to be considered in relation to self-defense? The logic of this proposition escapes me. Where instructions on a material issue conflict, with one being prejudicial, the instructions as a whole test do not apply. United States v Noe, 7 USCMA 408, 22 CMR 198 (1956); United States v Skonberg, 10 USCMA 57, 27 CMR 131 (1958). Reversal is required.
Since I believe that the law- officer erred to the material prejudice of the accused in his instructions to the court, I would reverse the decision of the Court of Military Review and direct that a rehearing may be ordered.